COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00420-CV


Glenn Winningham; house of Fearn       §    From the 236th District Court

v.

                                       §    of Tarrant County (236-261874-12)
Terry Means, (so-called) Judge,
John H. McBryde, (so-called) Judge,
Sidney A. Fitzwater, (so-called)
Judge, Karen Mitchell, Clerk of the    §    December 21, 2012
Court, Lynn Tedford, Deputy Clerk,
Edmond Dieth, Assistant Manager,
United States District Court for the
Northern District of Texas, David      §    Per Curiam
Knox, Attorney, Federal Express
Corporation, Gregg Abbott, Texas
Attorney General, and Rick Perry,
Texas Governor

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS
PER CURIAM




  2
                  COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-12-00420-CV


GLENN WINNINGHAM; HOUSE OF                       APPELLANT
FEARN

                                  V.

TERRY MEANS, (SO-CALLED)                         APPELLEES
JUDGE, JOHN H. MCBRYDE, (SO-
CALLED) JUDGE, SIDNEY A.
FITZWATER, (SO-CALLED)
JUDGE, KAREN MITCHELL,
CLERK OF THE COURT, LYNN
TEDFORD, DEPUTY CLERK,
EDMOND DIETH, ASSISTANT
MANAGER, UNITED STATES
DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS,
DAVID KNOX, ATTORNEY,
FEDERAL EXPRESS
CORPORATION, GREGG ABBOTT,
TEXAS ATTORNEY GENERAL,
AND RICK PERRY, TEXAS
GOVERNOR


                               ----------

      FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                               ----------




                                   3
                         MEMORANDUM OPINION1

                                       ----------

      Appellant Glenn Winningham; house of Fearn filed a notice of appeal on

October 15, 2012, complaining of the trial court’s order sustaining the contest to

his petition to proceed in the trial court without the prepayment of fees or costs.

We notified Appellant on November 8, 2012, of our concern that we lack

jurisdiction over this appeal because the order sustaining the contest to his

petition to proceed in the trial court without the prepayment of fees or costs does

not appear to be an appealable order, and we stated that his appeal could be

dismissed unless he or any party filed within ten days a response showing

grounds for continuing the appeal. Appellant’s response does not show grounds

for continuing the appeal.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment.2 Interlocutory orders may be appealed only if allowed

by statute.3 The trial court’s order sustaining the contest to Appellant’s petition to

proceed in the trial court without advance payment of fees and costs is an




      1
       See Tex. R. App. P. 47.4.
      2
       Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
      3
       Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).


                                           4
interlocutory order for which there is no right of interlocutory appeal.4 We thus

lack subject matter jurisdiction over this appeal.5 Accordingly, we dismiss this

appeal for want of jurisdiction.6


                                                 PER CURIAM


DELIVERED: December 21, 2012




      4
      See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2012);
Montgomery v. Matucci, 02-10-00127-CV, 2010 WL 3075597, at *1 (Tex. App.—
Fort Worth Aug. 5, 2010, no pet.) (mem. op.).
      5
      See Montgomery, 2010 WL 3075597, at *1; Aguilar v. Tex. La Fiesta Auto
Sales LLC, No. 01-08-00653-CV, 2009 WL 1562838, at *1–2 (Tex. App.—
Houston [1st Dist.] June 4, 2009, no pet.) (mem. op.).
      6
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                        5